Case 2:15-cv-01366-JRG-RSP Document 468 Filed 02/12/21 Page 1 of 4 PageID #: 32029



                                   IN THE UNITED STATES DISTRICT COURT
                                    FOR THE EASTERN DISTRICT OF TEXAS
                                            MARSHALL DIVISION

      PERSONALIZED MEDIA                                 )
      COMMUNICATIONS, LLC,                               )
                                                         )
                                          Plaintiff      )
                                                         )
                       v.                                )       Case No. 2:15-cv-01366-JRG-RSP
                                                         )
      APPLE INC.,                                        )
                                                         )
                                          Defendant      )
                                                         )

                PLAINTIFF PERSONALIZED MEDIA COMMUNICATIONS LLC’S
                 OBJECTIONS TO, AND MOTION FOR RECONSIDERATION OF
                 MEMORANDUM AND ORDER DENYING PMC’S MOTION TO
               STRIKE APPLE’S UNDISCLOSED INVALIDITY THEORIES (D.I. 459)

             Pursuant to Federal Rule 72 and Local Rule CV-72(b), Plaintiff Personalized Media

      Communications, LLC (“PMC”) hereby objects to, and seeks reconsideration of, the January

      29, 2021 Order regarding PMC’s Motion to Strike Undisclosed Invalidity Theories. D.I. 459

      (the “Order”).

             The Order does not address the impact of IPR estoppel raised in PMC’s Supplemental

      Brief filed on November 12, 2020. D.I. 387 at 1, n2.

             As PMC stated in its Supplemental Brief, Apple is estopped—and admits that it is

      estopped—from “asserting in the instant litigation that any asserted claim of the ’091 patent is

      invalid based on any ground that Apple raised or reasonably could have raised during the ’091
                            1
      patent IPR.” Id.          Thus, the portions of the Court’s Order addressing “prior art combinations”



  1
    See Network-1 Technologies, Inc. v. Alcatel-Lucent USA, Inc., 2017 WL 4856473 at *1 (E.D.
  Tex. October 27, 2017) (“The Court agrees with the Magistrate Judge that the plain language of §
  315(e)(2) suggests that estoppel applies to non-petitioned grounds—grounds that a party failed to
  raise in an IPR but reasonably could have done so. . . . A number of districts—including this one—
                                                    1
Case 2:15-cv-01366-JRG-RSP Document 468 Filed 02/12/21 Page 2 of 4 PageID #: 32030



      and “motivations to combine” addressed issues that are moot, because Apple is estopped from

      advancing the grounds for invalidity to which those combinations and motivations relate. 2 D.I.

      459. To the extent, however, Apple may try to argue that the Order’s silence constitutes an

      implicit rejection of IPR estoppel in this case, PMC objects to the Order and respectfully

      requests that the Court reconsider its decision and amend the Order to specifically address the

      impact of IPR estoppel. See 35 U.S.C. § 315(e)(2). If it does, it should hold that Apple cannot

      attempt to establish the invalidity of the ’091 patent using any patent or printed publication

      identified in the Wechselberger Opening Report, including those references identified in

      paragraphs 94, 107-08, 127, 130, 140, 143, 151, and 158. See D.I. 254, Ex A (Wechselberger

      Opening Report)



  Dated: February 12, 2021                 /s/ S. Calvin Capshaw
                                           Douglas J. Kline
                                           Lana S. Shiferman
                                           Sarah J. Fischer
                                           GOODWIN PROCTER LLP
                                           100 Northern Avenue
                                           Boston, Massachusetts 02210
                                           P: (617) 570-1000
                                           email: dkline@goodwinlaw.com
                                           email: lshiferman@goodwinlaw.com
                                           email: sfischer@goodwinlaw.com

                                           Andrew Ong
                                           GOODWIN PROCTER, LLP
                                           601 Marshall St.
                                           Redwood City, CA 94063
                                           P: (650) 752-3100
                                           F: (650) 853-1038
                                           email: aong@goodwinlaw.com

  have adopted a similar view of the AIA estoppel provision.”)
  2
   In its Order, the Court states that PMC “seeks to strike paragraphs 127, 130, 140, 143, 151, 158,
  367-69, 374-76, 378-457, 489-500, 509, 756-59, 803-06, 988, 1012-21 and 1170-1348.” D.I. 459
  at 2. In its Supplemental Brief, however, PMC limited the motion to paragraphs 94, 107-108 and
  1170-1184 of the Wechselberger Opening Report. D.I. 387 at 1.
                                                    2
Case 2:15-cv-01366-JRG-RSP Document 468 Filed 02/12/21 Page 3 of 4 PageID #: 32031




                               S. Calvin Capshaw (State Bar No. 03783900)
                               Elizabeth L. DeRieux (State Bar No. 05770585)
                               CAPSHAW DERIEUX, LLP
                               114 E. Commerce Ave.
                               Gladewater, TX 75647
                               P: (903) 845-5770
                               email: ccapshaw@capshawlaw.com
                               email: ederieux@capshawlaw.com

                               Attorneys for Plaintiff
                               Personalized Media Communications, LLC




                                         3
Case 2:15-cv-01366-JRG-RSP Document 468 Filed 02/12/21 Page 4 of 4 PageID #: 32032




                                  CERTIFICATE OF SERVICE

          The undersigned certifies that the foregoing document was filed electronically in

   compliance with Local Rule CV-5(a). As such, this motion was served on all counsel who have

   consented to electronic service on February 12, 2021. Local Rule CV-5(a)(3)(A).

                                                                      /s/ S. Calvin Capshaw




                                                  4
